UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2014 Date of reporting period: June 30, 2014 Item 1. Reports to Stockholders. Kellner Merger Fund Semi-Annual Report June 30, 2014 KELLNER MERGER FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at June 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 1 KELLNER MERGER FUND EXPENSE EXAMPLE at June 30, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/14 – 6/30/14). Actual Expenses The first set of lines of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the Kellner Merger Fund Class A and Institutional Class, respectively.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 KELLNER MERGER FUND EXPENSE EXAMPLE at June 30, 2014 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period(1) 1/1/14 6/30/14 1/1/14 – 6/30/14 Actual(2) Class A Institutional Class Hypothetical (5% return before expenses)(3) Class A Institutional Class Expenses are equal to the Class A and Institutional Class fund shares’ annualized expense ratios of 2.93% and 2.39%, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Excluding interest expense and dividends on short positions, your actual expenses would be $8.74 and $7.50 for Class A and Institutional Class, respectively. Excluding interest expense and dividends on short positions, your hypothetical expenses would be $8.75 and $7.50 for Class A and Institutional Class, respectively. 3 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares COMMON STOCKS – 81.9% Value Ambulatory Health Care Services – 2.1% Nordion, Inc. (a)(b) $ Broadcasting (except Internet) – 17.0% DIRECTV(a)(c) Sirius XM Holdings, Inc. (a)(c)(d) Time Warner Cable, Inc. (c) Chemical Manufacturing – 22.0% Allergan, Inc. (c) AstraZeneca PLC – ADR (c) Forest Laboratories, Inc. (a)(c) QLT, Inc. (a)(b) Questcor Pharmaceuticals, Inc. Computer and Electronic Product Manufacturing – 1.0% RDA Microelectronics, Inc. – ADR (c) Credit Intermediation and Related Activities – 6.5% 1st United Bancorp, Inc. Hudson City Bancorp, Inc. (c) Food and Beverage Stores – 0.1% Safeway, Inc. Food Manufacturing – 2.9% Hillshire Brands Co. Gasoline Stations – 3.0% Susser Holdings Corp. (a) Insurance Carriers and Related Activities – 0.8% Tower Group International, Ltd. (c) Merchant Wholesalers, Durable Goods – 7.9% Chindex International, Inc. (a) Covidien PLC (b) Nursing and Residential Care Facilities – 2.8% Emeritus Corp. (a)(c) Pharmaceuticals – 1.3% Shire PLC (b) The accompanying notes are an integral part of these financial statements. 4 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited), Continued Shares COMMON STOCKS – 81.9% (Continued) Value Publishing Industries (except Internet) – 5.9% AutoNavi Holdings Ltd. – ADR (a)(c) $ Giant Interactive Group, Inc. – ADR (c) MICROS Systems, Inc. (a) Real Estate – 0.3% American Realty Capital Healthcare Trust Telecommunications – 2.4% TW Telecom, Inc. (a) Ziggo NV (b) Utilities – 5.9% Pepco Holdings, Inc. UNS Energy Corp. (c) TOTAL COMMON STOCKS (Cost $28,002,137) Contracts PURCHASED OPTIONS – 2.0% Value Call Options – 2.0% Hillshire Brands Co. Expiration: October 2014, Exercise Price: $38.00 Total Call Options Put Options – 0.0% 43 Tower Group International, Ltd. (b) Expiration: October 2014, Exercise Price: $1.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $53,585) The accompanying notes are an integral part of these financial statements. 5 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited), Continued Shares RIGHTS – 0.0% Value Community Health Systems, Inc. (a) $ TOTAL RIGHTS (Cost $—) MONEY MARKET FUNDS – 14.7% Fidelity Institutional Money Market Portfolio, Class I, 0.05% (d)(e) TOTAL MONEY MARKET FUNDS (Cost $5,167,396) TOTAL INVESTMENTS IN SECURITIES (Cost $33,223,118) – 98.6% Other Assets in Excess of Liabilities – 1.4% NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d)
